Case 1:98-cr-00184-WS-C Document 280 Filed 04/09/20 Page 1 of 1   PageID #: 244




           United States District Court
                     Eastern District of Michigan


      CERTIFICATE OF GOOD STANDING

           I, David J. Weaver, Clerk of Court, certify that

                         MiAngel Cody
    was duly admitted to practice in this Court on 04/03/2020,

  and is in good standing as a member of the Bar of this Court.

             Dated at Detroit, Michigan on 04/09/2020 .




    David J. Weaver
             Clerk                                     Deputy Clerk
